Citation Nr: 1222582	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  11-04 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right knee degenerative disease with locking and crepitus, prior to April 7, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at his local RO.  A transcript of this hearing was prepared and associated with the claims file.

The Veteran was scheduled to present testimony at videoconference hearings at his local RO before a Veterans Law Judge in January 2012 and May 2012.  However, the Veteran had to postpone the first hearing and failed to report to the second hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the latter hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's degenerative disease of the right knee with locking and crepitus has been manifested by pain, tenderness, weakness, crepitus, guarding of movement, and some limitation of flexion, but with flexion greater than 30 degrees, normal extension, and stable knee on examination.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for degenerative disease of the right knee with locking and crepitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in a July 2009 letter.  This letter advised the Veteran of what information and evidence is needed to substantiate a claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific').  This letter further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in January 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, and VA examination reports.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Before the Board is the issue of a higher rating for the Veteran's service-connected left knee disability from June 30, 2009, through April 6, 2010.  The issue at hand arises from a November 2009 denial of a June 2009 claim of entitlement to a rating in excess of 10 percent for right knee degenerative disease with locking and crepitus.  A June 2010 rating decision granted a 100 percent evaluation for status post total right knee replacement, effective April 7, 2010; a 30 percent rating was awarded effective June 1, 2011.  A May 2011 rating decision increased the 30 percent rating to 60 percent, effective June 1, 2011 and awarded a total disability rating based on unemployability (TDIU).  The Veteran has not appealed the evaluations that were assigned on and after April 7, 2010, nor has he appealed the decision concerning TDIU.  Thus, those issues are not on appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that staged ratings may be warranted based on the facts found.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Regarding limitation of motion, the Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively.  For limitation of extension of the leg, ratings of 0, 10, 20, 30, 40, or 50 percent are assigned for limitation to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

For rating purposes, normal range of motion in a knee joint is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2011).

Additionally, the VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Diagnostic Code 5257 is used for rating other impairment of the knee and allows for 10, 20, and 30 percent ratings for slight, moderate, and severe recurrent subluxation or lateral instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was afforded a VA authorized QTC examination in July 2009.  He complained of right knee weakness, stiffness, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  He denied swelling, heat, redness, deformity, drainage, effusion, subluxation, and dislocation.  He reported experiencing flare-ups as often as four times per day and noted that each lasted for three hours.  He reported difficulty standing and walking during flare-ups and reported that his flare-ups are alleviated by acetaminophen.  He reported that he was not receiving any treatment for his condition.  On examination, there was weakness, tenderness, and guarding of movement, but there were no signs of any of the other symptoms that were described above.  Range of motion was flexion to 110 degrees and extension to 0 degrees.  Pain was experienced at the end of both flexion and extension.  Flexion was to 95 degrees on repetition, while extension was to 0 degrees.  The examiner noted that joint function was additionally limited by pain, fatigue, weakness, and lack of endurance after repetitive use, with pain having the major functional impact.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus ligaments stability test were all within normal limits.  The examiner diagnosed right knee degenerative disease with locking and crepitance.  This diagnosis represented a progression from the previous diagnosis of right knee degenerative disease.  The examiner attributed the pain with crepitance and locking to the fact that the Veteran's right knee is 2 centimeters shorter than the left following the left knee replacement.  The effect of the condition on the Veteran's usual occupation was that he was unable to work as a back hoe operator.  The effect on his daily living was that he could not walk more than 100 to 200 feet or climb stairs.

The only other relevant evidence from the period on appeal appears in a February 2010 VA medical record.  This record notes that the Veteran was having problems with his right knee and was at end stage osteoarthritis on his right knee.  On examination, right knee range of motion was 0 degrees to 110 degrees of flexion, and the Veteran's knee was stable.  

In this case, no limitation of right knee extension or recurrent subluxation has been reported by the Veteran, and such is not shown on examination.  In fact, the July 2009 examination report expressly notes that the Veteran has full extension of the right knee even after repetitive use.  Thus, a rating based on limitation of extension or recurrent subluxation of the right knee would not be appropriate.

Regarding limitation of flexion, the right knee has been limited at most to 95 degrees even when considering the effects of pain, fatigability, etc. after repetitive use.  Thus, even considering the Veteran's subjective complaints of pain and fatigability and their effects, the medical evidence of record does not show that such symptoms limit flexion to 30 degrees or less to warrant a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 (2011).  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).  The Veteran's limitation of right knee flexion warrants no more than a 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 (2011).

Other diagnostic codes have also been considered in evaluating the right knee disability, but no other diagnostic code can be found which would warrant a rating in excess of 10 percent based on the facts presented.  In this regard, dislocated semilunar cartilage or malunion or nonunion of the tibia or fibula has not been shown by the evidence.  Accordingly, Diagnostic Codes 5258 and 5262 are not for application.  The Board notes that the 2009 examiner noted the Veteran's right leg is now shorter due to the left knee replacement, and the Board has considered Diagnostic Code 5275.  However, there has not been shortening of the bones of the right lower extremity; regardless, the shorting is shown to be 2 centimeters, and a separate compensable rating requires at least a 3.2 centimeter shortening.  Accordingly, a separate rating is not warranted under that Code.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right knee disability.  The Board recognizes that the Veteran has reported giving way of his right knee.  However, on testing the Veteran's right knee has been stable during examinations and treatment.  Thus, a higher or separate rating under Diagnostic Code 5257 is not warranted.  Likewise, his limitation of motion has been tested on multiple occasions and even considering additional functional loss due to pain, fatigability, etc., his disability is simply not productive of the level of disability contemplated in a 20 percent rating and in fact, is best described by and more nearly approximates the criteria for a 10 percent rating.  See 38 C.F.R. § 4.7.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for degenerative disease of the right knee with locking and crepitus.  See Hart, 21 Vet. App. 505. 

The Board has also considered whether the Veteran's degenerative disease of the right knee with locking and crepitus presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  The Board notes the 2009 examiner indicated that the Veteran could no longer work a back hoe.  However, the record reveals the Veteran's last occupation was repairing golf carts.  In any event, in this case the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for right knee degenerative disease with locking and crepitus, prior to April 7, 2010 is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


